co Oo wmO HYD DH NH FS WY LY

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SAMIR M. WAHID, Case No. ED CV 16-778-JGB (SP)

Petitioner,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
DEBRA ASCUNCION, Warden,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
Petition, records on file, and the Report and Recommendation of the United States
Magistrate Judge. Further, the Court has engaged in a de novo review of those
portions of the Report to which petitioner has objected. The Court accepts the
findings and recommendation of the Magistrate Judge.

IT IS THEREFORE ORDERED that petitioner’s Renewed Motion for Leave
to Conduct Discovery (docket no. 55) is denied, and Judgment will be entered

denying the First Amended Petition and dismissing this action with prejudice.

  
 

DATED: _March 31,2020 _

 
 

BLE JESSSG, BERNAL

ED STATES DISTRICT JUDGE

 
